Form cscnodsc − ntccsclsnodis

                                    UNITED STATES BANKRUPTCY COURT


District of New Jersey
401 Market Street
Camden, NJ 08102

                                         Case No.: 19−33281−JNP
                                         Chapter: 7
                                         Judge: Jerrold N. Poslusny Jr.

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Craig Mark Weisbecker
   38 Natalie Terrace
   Absecon, NJ 08201
Social Security No.:
   xxx−xx−5921
Employer's Tax I.D. No.:


                                NOTICE OF CASE CLOSED WITHOUT DISCHARGE

      All creditors and parties in interest are notified that the above−named case has been closed without entry of
discharge for the reason(s) indicated below.

       Debtor has not filed a Certification About a Financial Management Course (Official Form 423)
       proving compliance with the instructional course requirement for discharge.

       Joint debtor has not filed a Certification About a Financial Management Course (Official Form 423)
       proving compliance with the instructional course requirement for discharge.

      Debtor has not filed a Certification in Support of Discharge certifying that all domestic support obligations
      due have been paid.

       Joint debtor has not filed a Certification in Support of Discharge certifying that all domestic support
obligations
      due have been paid.

      Debtor has been granted a discharge under sections 727 or 1141 of the Bankruptcy Code in a case
      commenced within 8 years before the date of the filing of the petition.

      Joint debtor has been granted a discharge under sections 727 or 1141 of the Bankruptcy Code in a
      case commenced within 8 years before the date of the filing of the petition.

       Debtor has received a discharge in a case filed under chapter 7, 11, or 12 of the Bankruptcy Code during
      the 4−year period preceding the date of the petition; or in a case filed under chapter 13 of the Bankruptcy
      Code during the 2 year period preceding the date of the petition.

      Joint Debtor has received a discharge in a case filed under chapter 7, 11, or 12 of the Bankruptcy
      Code during the 4 year period preceding the date of the petition; or in a case filed under chapter 13
      of the Bankruptcy Code during the 2 year period preceding the date of the petition.

      An Order denying or revoking the debtor's discharge was entered pursuant to section 727 of the
      Bankruptcy Code.
      An Order denying or revoking the joint debtor's discharge was entered pursuant to section 727 of the
      Bankruptcy Code.

      If the debtor subsequently files a Motion to Reopen the Case to allow for the filing of the above document, the
debtor must pay the applicable filing fee. If the debtor's case was closed because the debtor received a discharge in a
previous case as set forth above, the debtor will have received a Notice of Clerk's Evidence of Previous Discharge
providing an opportunity to be heard prior to case closing.




Dated: April 17, 2020
JAN: jpl

                                                                    Jeanne Naughton
                                                                    Clerk
